DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Pat. Publication No. WO 2018/0178193 in view of France Pat. Publication No. 3 014 968.
WO ‘193 teaches limitations for an “insert” – as shown and described with respect to Fig’s 1/3 for example, “intended to be assembled in a hole in a sandwich panel” – reference discloses the recited intended use and several embodiments for accomplishing same, “comprising: a hollow cylindrical body” – as shown in Fig 3 for example,
 
    PNG
    media_image1.png
    432
    377
    media_image1.png
    Greyscale

 “having a flanged end” – including the connection feature at 180 of the uppermost end 
Although the reference discloses several embodiments of means for connection with a skin of a sandwich panel and a means for connection forming a small flange structure for example, the reference doesn’t explicitly disclose the flange being “deformable by a placement tool allowing mechanical connection by deformation with a surface skin of said sandwich panel”.  However, France ‘968 for example discloses a similar insert and further discloses having a flange portion that is deformable by a placement tool allowing mechanical connection by deformation with a surface skin of said sandwich panel as shown,

    PNG
    media_image2.png
    208
    312
    media_image2.png
    Greyscale

It would have been an obvious design choice or engineering expedient for one of ordinary skill in the art to provide the body of an insert as disclosed by WO ‘193 with deformable flange means for connecting to a skin of a sandwich panel as disclosed by France ‘968 in order to adapt the insert for positive mechanical connection of the insert with the panel as shown as equivalent connection in order to ensure securement during adhesive cure for example.
WO ‘193 teaches further limitations including “an anchoring stem in continuation of the cylindrical body” –the relatively larger diameter portion which is cylindrical continuous to the surface-connecting structure and including structure for anchoring with adhesive there below in its lower portion, “and an internal tube” – as shown, “intended to collaborate with the placement tool” – as disclosed by France ‘968 as relied on, “wherein said anchoring stem has at least one circumferential groove” – at 125
, “and a peripheral rib” – including the relatively larger diameter portion below the groove as shown, “the circumferential groove and the peripheral rib each having a transverse profile that is rounded” – as shown, “so as to be able to collaborate with a curable substance” – although functionally recited, reference discloses same regardless, “wherein the anchoring stem has a cylindrical overall shape in the continuation of the cylindrical body, and wherein a diameter of said anchoring stem at the peripheral rib is less than or equal to a diameter of the cylindrical body” – as shown.
As regards claim 3, WO ‘193 as relied on teaches further limitation of “the transverse profiles of the circumferential groove and of the peripheral rib succeed one another continuously” – as shown. 
As regards claim 14, WO ‘193 as relied on teaches further limitation of “the cylindrical body of the insert comprises a deformable peripheral wall having at least two equidistant orifices” – openings at 140 anticipate broad limitation.
As regards claim 16, the prior art as relied on as discussed herein above makes obvious all limitations for a “an insert as claimed in claim 1 and a sandwich panel” – as shown, described, and otherwise pointed out in greater detail herein above.

Allowable Subject Matter
Claim 15 is allowed.

Claims 4-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Inasmuch as the new grounds of rejection was not necessitated by the amendment, this Office action is NOT made Final in order to provide Applicant full opportunity to respond to new issues raised herein above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/           Primary Examiner, Art Unit 3677